Title: To Thomas Jefferson from David Gelston, 26 May 1808
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York May 26th. 1808
                  
                  I have lately received a plough from England, (by the ship’s manifest consigned to you) but have no invoice or letter, it is now in store—if you will be pleased to let me know the cost, I will have it entered, and send it where you shall say, if you do not know the cost, I can ascertain it by appraisal,
                  very sincerely, and truly your’s
                  
                     David Gelston
                     
                  
               